BARKETT, Justice.
We have for review Highsmith v. State, 508 So.2d 1289 (Fla. 1st DCA 1987), affirming petitioner’s convictions and sentences and certifying the same question set out in VanTassell v. State, 498 So.2d 649 (Fla. 1st DCA 1986), quashed, 512 So.2d 181 (Fla. 1987), as a question of great public importance. The certified question is:
Does a trial court’s statement, made at the time of departure from the sentencing guidelines, that it would depart for any one of the reasons given, regardless of whether both valid and invalid reasons are found on review, satisfy the standard set forth in Albritton v. State [476 So.2d 150, (Fla.1985) ]?
512 So.2d at 182.
We answered the question in the negative in Griffis v. State, 509 So.2d 1104 (Fla.1987). Accordingly, we quash the decision below and remand to the district court for review in light of our decision in Grif-fis.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, GRIMES and KOGAN, JJ., concur,